           IN THE UNITED STATES DISTRICT COURT
      FOR THE WESTERN DISTRICT OF NORTH CAROLINA
      ASHEVILLE DIVISION

UNITED STATES OF AMERICA,           )             Crim. No. 1:19-cr-17-RJC
 Plaintiff                          )
                                    )
          v.                        )
                                    )
JOSEPH F. WISEMAN, JR.,             )
  Defendant                         )
____________________________________)

        DEFENDANT’S SUBMISSION OF ADDITIONAL EXPERT
           REPORTS IN OPPOSITTION OF RESETITUTION

      Now Comes Defendant, Joseph F. Wiseman, Jr., (“Mr. Wiseman”) by and

through his undersigned counsel, and respectfully submits the following expert

reports which refute Buncombe County’s (the County’s) claim for restitution. Doc.

No. 41-1. These reports, along with the previously submitted report prepared by

former federal agent Ron Taylor (Doc. No. 28-1) demonstrate the County has

suffered no actual damages as a result of Mr. Wiseman’s offense of conviction.

Accordingly, the County is not entitled to restitution from Mr. Wiseman.

      During Mr. Wiseman’s sentencing hearing on August 28, 2019, the Court

granted the Government’s motion to postpone the decision on whether the County

was entitled to any restitution for 90 days, pursuant to 18 U.S.C. 18 U.S.C. §

3664(d)(5) and ordered the parties to submit any expert reports supporting or




                                    Page 1 of 8

     Case 1:19-cr-00017-RJC-WCM Document 42 Filed 09/27/19 Page 1 of 8
refuting an award of restitution within 30 days of the sentencing hearing.1 Pursuant

to that Order, Mr. Wiseman is submitting these two expert reports to supplement and

amplify the expert report already in the record from Investigator Ron Taylor.

       Additionally, pursuant to the Local Rules, Mr. Wiseman will be submitting a

specific response to Buncombe County’s submission filed yesterday, September 26,

2019, within seven (7) days.

INTRODUCTION

       Restitution in this case is governed by the Mandatory Restitution to Victims

Act, 18 U.S.C. § 3663A. That statute provides, in pertinent part, that restitution may

be ordered for any “victim” of the offense who has been “directly and proximately

harmed” because of the offense. 18 U.S.C. § 3663A(a)(2). As noted by the Supreme

Court, for purposes of restitution, the requirement of “proximate cause forecloses

liability in situations where the causal link between conduct and result is so

attenuated that the so-called consequence is more akin to mere fortuity.” Praoline

v. United States, 572 U.S. 434, 448 (2014).                “So to say that one event was a




1
  In its Memorandum Regarding Restitution, the Government states that the Court “directed the
parties to submit their pleadings within 30 days.” Doc. No. 41, p. 1. The defense understood the
Court’s order to require the submission of expert reports only within thirty days of the sentencing
hearing, with reasonable additional time allowed for responding to each party’s submission.
Pursuant to Local Rule 47.1, Mr. Wiseman will respond to the County’s recent submission within
seven days, without objection from the Government.


                                            Page 2 of 8

      Case 1:19-cr-00017-RJC-WCM Document 42 Filed 09/27/19 Page 2 of 8
proximate cause of another means that it was not just any cause, but one with a

sufficient connection to the result.” Id. at 444.

      Additionally, restitution for federal criminal purposes requires proof of an

actual loss, not intended loss, gain, or some other substitute for direct pecuniary

harm. See, e.g., United States v. Stone, 866 F.3d 219, 226 (4th Cir. 2017) (“A court

may base its restitution order on actual losses only, not intended losses.”) (emphasis

added). A defendant’s gain is not a proper substitute for proof of actual damages.

United States v. Harvey, 532 F.3d 326, 341 (4th Cir. 2008). And, the “burden of

demonstrating the amount of the loss sustained by a victim as a result of the offense

shall be on the attorney for the Government.” United States v. Steele, 897 F.3d 606,

613 (4th Cir. 2018) (emphasis in original).

                                 Statement of Facts

      In the interest of brevity, Mr. Wiseman adopts the Government’s statement

of facts, as set forth in Doc. No. 41-1, pp. 1-3, with the following additions omitted

by the County:

      1.     All of Mr. Wiseman’s contracts with the County, through his

company Environmental Infrastructure Consulting (“EIC”), were “lump sum

contracts, with the County agreeing to pay a particular sum to EIC regardless of

any additional expenses that EIC might incur in performing the contract.”

Doc. 3, π 10 (emphasis added).


                                       Page 3 of 8

     Case 1:19-cr-00017-RJC-WCM Document 42 Filed 09/27/19 Page 3 of 8
      2.     “The defendant contends that the expenses he incurred by providing

these trips, gifts, and other things of value came out of what otherwise would

have been part of the profit he would have made as part of the lump-sum

contracts, rather than from any type of "padding" or inflating the contract

amount in order to pay for these expenses. The Government's investigation has

thus far neither confirmed nor rebutted this contention as to whether the

contracts themselves were inflated in such a way as to charge the County more

in order to fund these illegal expenses.” Doc. 3, ¶15 (emphasis added).

      3.     “The value of the gifts and things of value that [Mr. Wiseman]

provided to those County employees exceeded $40,000” (Doc. 3, π 15) but did not

exceed $95,000. Doc. 2, ¶ 8.c.

                       The County’s Claim for Restitution

      The County submitted its original claim for restitution to the United States

Probation Officer on May 17, 2019. Doc. 20, π 24. In its submission, the County

claimed that it was due restitution in the amount of $500,000 based on its belief that

Mr. Wiseman inflated his contracts to pay for the costs of the trips taken by the

corrupt government officials with whom he is charged with conspiring:

      [I]t is believed that those trips, etc. costs (sic) in excess of $500,000.00
      which was billed to Buncombe County under the guise of ‘work.’ Buncombe
      County is currently in the process of having someone who works in the same
      field review the contracts with Mr. Wiseman’s company to determine how
      much Buncombe County was overcharged in addition to the aforementioned
      trips, etc.
                                      Page 4 of 8

     Case 1:19-cr-00017-RJC-WCM Document 42 Filed 09/27/19 Page 4 of 8
Id. As noted by the Probation Officer, however, “[n]o supporting documentation

was submitted with the victim’s request for restitution.” Id.

      Nevertheless, to put this issue firmly to rest, Mr. Wiseman retained the expert

services of former Special Agent Ron Taylor to conduct a forensic examination of

the contracts with the County. In addition, Mr. Wiseman retained the services of a

well-respected, independent engineering and consulting firm to evaluate the

reasonableness of prices charged to the County for his services.

      Attached to Mr. Wiseman’s sentencing memorandum is Mr. Taylor’s report.

Doc. 28-1. Based on his forensic analysis of Mr. Wiseman’s contracts, Mr. Taylor

has offered the following expert opinion: “Based on my experience, my expertise,

my thorough review of the relevant evidence and my discussions with Mr. Wiseman,

I have concluded, to a reasonable certainty that Mr. Wiseman did not, and could not,

have padded or inflated his contracts with Buncombe County.”

      Attached to this memorandum are two reports from Sterner Consulting, the

independent engineering and consulting firm. Sterner initially reviewed twenty-

eight contracts between EIC and//or Petra Engineering and the County. Based on

that review, Sterner provided the following expert opinion: “In our opinion, and

based upon our expertise and experience, we believe that all of the

Wiseman/EIC/Petra contracts with Buncombe County that we reviewed are

reasonable, and in no case did we believe that there were any inflated or excessive
                                      Page 5 of 8

     Case 1:19-cr-00017-RJC-WCM Document 42 Filed 09/27/19 Page 5 of 8
terms or charges above what we typically encounter in our review of landfill and

engineering projects across the United States.” Attachment 1, p. 2.

       Sterner was subsequently requested to review a second set of approximately

twenty-two annual or longer-term contracts between EIC and/or Petra and the

Couny. Again, based on that review, Sterner offered the following expert opinion:

“In our opinion, and based upon our expertise and experience, we believe that all of

the Wiseman/EIC/Petra contracts with Buncombe County that we reviewed are

reasonable, and in no case did we believe that there were any inflated or excessive

terms or charges above what we typically encounter in our review of landfill and

engineering projects across the United States.”

       Based on these expert opinions, the County has suffered no actual damages

that were proximately caused by Mr. Wiseman’s criminal conduct. Accordingly, the

County is not entitled to restitution under its theory that Mr. Wiseman’s contracts

were inflated. 2

       Respectfully submitted, this 27th day of September 2019.


2
  In its recent filing, the County has presented no evidence in support of its original, unsupported
claim that it is entitled to restitution because EIC/Mr. Wiseman inflated his contracts, and it
appears to have abandoned that unsustainable theory. Now, over four months after submitting its
original claim to the Probation Officer, the County has developed what can only be characterized
as a novel theory of restitution. As Mr. Wiseman will demonstrate to the Court in its response to
this most recent submission by the County, its current theory is also flawed and cannot serve as
the basis for restitution in this case. As importantly, even if the theory were viable (which it is
not), the County has failed to provide any evidentiary support for its current claim. As noted, Mr.
Wiseman will respond to the County’s latest submission within the next seven days, as required
by Local Rule 47.1
                                            Page 6 of 8

      Case 1:19-cr-00017-RJC-WCM Document 42 Filed 09/27/19 Page 6 of 8
                                     DABROWNLAW LLC
                                     /s/david a. brown, sr.
                                     David A. Brown, Sr.
                                     NC Bar No. 48997
                                     360 Rosemore Place
                                     Rock Hill, SC 29732
                                     Dabrownsr79@gmal.com
                                     (704) 654-9418

                                     PIERSON LAW, LLC
                                     /s/ Holly A. Pierson
                                     Holly A. Pierson
                                     GA Bar No. 579655
                                     3127 Maple Drive, NE
                                     Atlanta, GA 30305
                                     hpierson@piersonlawllc.com
                                     (404) 353-2316

                                     Admitted Pro Hac Vice




                            Page 7 of 8

Case 1:19-cr-00017-RJC-WCM Document 42 Filed 09/27/19 Page 7 of 8
                             CERTIFICATE OF SERVICE

      I hereby certify that I electronically filed the foregoing Sentencing

Memorandum, with attachments, on this, the 27th day of September 2019, with the

Clerk of Court by using the CM/ECF system, which will send notification of such

filing to counsel for the United States.

                                                /s/ David A. Brown
                                                David A. Brown
                                                N.C. Bar No. 48997




                                       Page 8 of 8

     Case 1:19-cr-00017-RJC-WCM Document 42 Filed 09/27/19 Page 8 of 8
